Case 1:21-cv-13355-NLH-MJS Document 3 Filed 07/21/21 Page 1 of 7 PageID: 51



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


    RENÉ DALLAS EDWARDS,                 Civil Action No. 21-13355

                  Plaintiff,
                                         MEMORANDUM OPINION & ORDER
         v.


    JILL S. MAYER, et al.

                  Defendants.


HILLMAN, District Judge

     WHEREAS, Plaintiff, René D. Edwards, appearing pro se, has

filed a complaint against Defendants Jill S. Mayer (“Mayer”),

Matthew Spence (“Spence”), Harold Shapiro (“Shapiro”)

(collectively “Prosecution Defendants”), and Governor Phil

Murphy (“Governor Murphy”)(collectively “Defendants”) asserting

Defendants violated the law by failing to file any criminal

charges against the individuals who allegedly raped Plaintiff

because of his race and disability; 1      and

     WHEREAS, Plaintiff has filed an application to proceed


1 In paragraph 2 of Plaintiff’s Complaint, Plaintiff explains
“Defendant, City of Camden, & Trenton & Bridgenton [sic], is a
political subdivision and municipality of the state of New
Jersey and may be served with process by service ‘Office of
Camden County Prosecutor’ [a]t 25 North 5th Street Camden, New
Jersey 08021.” (ECF No. 1 ¶2.) Plaintiff fails to include
these cities in the caption as defendants or include any
additional allegations in the Complaint regarding these cities.
Accordingly, the Court’s analysis only focuses on the
Prosecution Defendants and Governor Murphy.
                                    1
Case 1:21-cv-13355-NLH-MJS Document 3 Filed 07/21/21 Page 2 of 7 PageID: 52



without prepayment of fees (“in forma pauperis” or “IFP”

application)(ECF No. 1-1); and

     WHEREAS, although § 1915 refers to “prisoners,” federal

courts apply § 1915 to non-prisoner IFP applications, Hickson v.

Mauro, No. 11-6304, 2011 U.S. Dist. LEXIS 137260, at *1 (D.N.J.

Nov. 30, 2011) (citing Lister v. Dep’t of Treasury, 408 F.3d

1309, 1312 (10th Cir. 2005)(“Section 1915(a) applies to all

persons applying for IFP status, and not just to

prisoners.”)(other citations omitted)); and

     WHEREAS, “the decision to grant or deny an IFP application

is based solely on the economic eligibility of the petitioner.”

Hickson, 2011 U.S. Dist. LEXIS 137260, at *1 (citing Sinwell v.

Shapp, 536 F.2d 15, 19 (3d Cir. 1976)).        For a Court to grant in

forma pauperis status to a litigant, the litigant “must

establish that he is unable to pay the costs of his suit.”

Walker v. People Express Airlines, Inc., 886 F.2d 598, 601 (3d

Cir. 1989).   “The Supreme Court has held that a plaintiff need

not ‘be absolutely destitute to enjoy the benefit of the

statute,’” Chatman v. Allegheny County, 144 Fed. App’x 216, 217

(3d Cir. 2005) (quoting Adkins v. E.I. DuPont de Nemours & Co.,

335 U.S. 331, 339 (1948)); and

     WHEREAS, Plaintiff’s application states that he has $50.00

in cash, his average monthly income is $814.00 from social

security disability benefits, and his average monthly expenses

                                    2
Case 1:21-cv-13355-NLH-MJS Document 3 Filed 07/21/21 Page 3 of 7 PageID: 53



are $1,837.00.    (ECF No. 1-1 at 1-5.)      Based on this

information, the Court will grant Plaintiff’s IFP application;

and

      WHEREAS, the screening provisions of the IFP statute

require a federal court to dismiss an action sua sponte if,

among other things, the action is frivolous or malicious, or if

it fails to comply with the proper pleading standards, see 28

U.S.C. § 1915(e)(2)(B)(i)-(iii); Ball v. Famiglio, 726 F.3d 448,

452 (3d Cir. 2013); Martin v. U.S. Department of Homeland

Security, No. 17-3129, 2017 U.S. Dist. LEXIS 140747, at *1

(D.N.J. Aug. 30, 2017) (“Federal law requires this Court to

screen Plaintiff’s Complaint for sua sponte dismissal prior to

service, and to dismiss any claim if that claim fails to state a

claim upon which relief may be granted under Fed. R. Civ. P.

12(b)(6) and/or to dismiss any defendant who is immune from

suit.”); and

      WHEREAS, when screening a complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6), a court must accept all well-

pleaded allegations in the complaint as true and view them in

the light most favorable to the plaintiff.         Evancho v. Fisher,

423 F.3d 347, 351 (3d Cir. 2005).       It is well settled that a

pleading is sufficient if it contains “a short and plain

statement of the claim showing that the pleader is entitled to

relief,” Fed. R. Civ. P. 8(a)(2); and

                                    3
Case 1:21-cv-13355-NLH-MJS Document 3 Filed 07/21/21 Page 4 of 7 PageID: 54



     WHEREAS, pro se complaints must be construed liberally, and

all reasonable latitude must be afforded to the pro se litigant,

Estelle v. Gamble, 429 U.S. 97, 107 (1976), but pro se litigants

“must still plead the essential elements of [their] claim and

[are] not excused from conforming to the standard rules of civil

procedure,” McNeil v. United States, 508 U.S. 106, 113 (1993)

(“[W]e have never suggested that procedural rules in ordinary

civil litigation should be interpreted so as to excuse mistakes

by those who proceed without counsel.”); Sykes v. Blockbuster

Video, 205 F. App’x 961, 963 (3d Cir. 2006) (finding that pro se

plaintiffs are expected to comply with the Federal Rules of

Civil Procedure); and

     WHEREAS, Plaintiff’s Complaint must be dismissed against

the Prosecution Defendants because they are entitled to absolute

immunity for the asserted claims.       “A prosecuting attorney in

the State of New Jersey ‘who act[s] within the scope of h[er]

duties in initiating and pursuing a criminal prosecution’ is

absolutely immune from suit.”      Oliveira v. Borough of N.

Arlington, No. 15-7717, 2018 U.S. Dist. LEXIS 1117, at *7

(D.N.J. Jan. 3, 2018)(quoting Imbler v. Pachtman, 424 U.S. 409,

410 (1976)(alteration in original)).       “[I]t is now well-settled

law that the approval of an arrest of an individual and the

subsequent filing of charges against that individual ‘are at the

core of the prosecutorial function.’”        Id. (quoting Munchinski

                                    4
Case 1:21-cv-13355-NLH-MJS Document 3 Filed 07/21/21 Page 5 of 7 PageID: 55



v. Solomon, 618 F. App’x 150, 154 (3d Cir. 2015)).          Here,

Plaintiff’s Complaint entirely relies on his belief that

“criminal charges should have been filed against” the

individuals who allegedly raped him.       De Jesus v. City of Phila,

No. 15-4318, 2015 U.S. Dist. LEXIS 104967, at *1-2 (E.D. Pa.

Aug. 11, 2015).    “However, a private citizen does not have a

judicially cognizable interest in the criminal prosecution or

nonprosecution of another.”      Id. (citing Linda R.S. v. Richard

D., 410 U.S. 614, 619 1973)); see also Johnson v. United States

DOJ, 541 Fed App’x 160, 161 (3d Cir. 2013)(“[P]rosecutors are

absolutely immune from liability for actions performed ‘in a

quasi-judicial role,’ including filing and bringing criminal

charges against a defendant.”); Derrick v. United States DOJ,

No. 12-1842, 2012 U.S. Dist. LEXIS 187985, at *12 (M.D. Pa.

Sept. 17, 2012)(quoting Wayte v. United States, 470 U.S. 598,

607 (1985)(“[D]ecisions regarding the filing of criminal charges

are the prerogative of the executive branch of government, are

consigned to the sound discretion of prosecutors, and under the

separation of powers doctrine are not subject to judicial fiat.

Indeed, it has long been recognized that the exercise of

prosecutorial discretion is a matter, ‘particularly ill-suited

to judicial review.’”)).     Accordingly, Plaintiff’s Complaint

must be dismissed against the Prosecution Defendants; and

     WHEREAS, the Court is aware that “[w]hen a plaintiff files

                                    5
Case 1:21-cv-13355-NLH-MJS Document 3 Filed 07/21/21 Page 6 of 7 PageID: 56



a complaint pro se and is faced with a motion to dismiss,

‘unless amendment would be futile, the District Court must give

a plaintiff the opportunity to amend her complaint.’”

Spann v. Cumberland/Salem Mun. Court, No. 21-11066, 2021 U.S.

Dist. LEXIS 102393, at *4 (D.N.J. June 1, 2021)(quoting Phillips

v. County of Allegheny, 515 F.3d 224, 228 (3d Cir.

2008)(emphasis in original)).      Based on the well-established

case law, it appears that any attempt to amend Plaintiff’s

Complaint against the Prosecution Defendants would be futile.

Accordingly, the Complaint will be dismissed with prejudice

against the Prosecution Defendants, see Spann, 2021 U.S. Dist.

LEXIS 102393, at *7 (dismissing a pro se plaintiff’s complaint

with prejudice during an IFP screening because any attempt to

amend would be futile); and

     WHEREAS, Plaintiff additionally fails to state a claim

against Governor Murphy.     Whether to file criminal charges

against an individual lies within a prosecutor’s sole

discretion.   It is not Governor Murphy who decides whether to

institute criminal charges and try a person.         Zahir v.

Mountcastle, No. 21-1023, 2021 U.S. Dist. LEXIS 56646, at *4

(E.D. Pa. Mar. 25, 2021)(quoting Lewis v. Jindal, 368 F. App’x

613, 614 (5th Cir. 2010)(“It is well-settled that the decision

whether to file criminal charges against an individual lies

within the prosecutor’s discretion.”)).        Similar to Plaintiff’s

                                    6
Case 1:21-cv-13355-NLH-MJS Document 3 Filed 07/21/21 Page 7 of 7 PageID: 57



claims against the Prosecution Defendants, the Court finds any

attempt to cure the deficiencies in Plaintiff’s claims against

Governor Murphy would be futile.        Accordingly, Plaintiff’s

Complaint will also be dismissed with prejudice against Governor

Murphy.

     THEREFORE,

     IT IS on this 21st day of July, 2021

     ORDERED that Plaintiff’s IFP application (ECF No. 1-1) be,

and the same hereby is, GRANTED, and the Clerk of Court is

directed to file Plaintiff’s Complaint; and it is further

     ORDERED that Plaintiff’s Complaint be, and the same hereby,

is DISMISSED WITH PREJUDICE as any attempt to amend would be

futile; and it is further

     ORDERED that the Clerk of Court shall serve a copy of this

Order upon Plaintiff by regular U.S. mail and mark this case

closed.


                                           s/ Noel L. Hillman
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                    7
